Citation Nr: 1339391	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy involving the lower extremities, claimed as pain, weakness, and numbness of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from May 1972 to February 1974 and from May 1981 to March 2001.  His periods of active service from May 1972 to February 1974 and March 1988 to March 2001 have been verified.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

It is apparent from the Veteran's statements that he is seeking service connection for bilateral radiculopathy which he believes is due to his service-connected degenerative disc and joint disease of the lumbar spine.

An X-ray study performed in connection with a January 2001 VA examination disclosed a, "mild to moderate sized central disc bulge with associated osteophyte which may cause some mass effect upon the SI nerve roots within their lateral recesses."

Records from the VA Medical Center (VAMC) in Columbia, South Carolina, from December 2007 to November 2011 document numerous complaints of lower back pain that radiated into the Veteran's legs.  

The report of an April 2007 VA examination of the Veteran's spine reflects that the Veteran complained of lower back pain that radiated into both legs.  The examiner diagnosed degenerative disc disease and spondylosis of the thoracic and lumbar spine.  

The diagnoses on a February 2010 VA spine examination included lumbar degenerative disc disease with some clinical evidence of bilateral lumbar radiculopathy.

The impression on a March 2010 VA peripheral nerve examination was lumbosacral spondylosis.  The examiner stated that he did not find evidence of nerve damage or radiculopathy.

The Board finds the April 2007, February 2010, and March 2010 VA examination reports inadequate for adjudicative purposes.  The April 2007 and February 2010 reports did not definitively state whether the Veteran has radiculopathy involving the lower extremities.  The March 2010 VA examiner noted there was no claims file available for review and did not provide adequate rationale for the opinion that no evidence of nerve damage or radiculopathy was present.  Additionally, there was no review or comment on the February 2010 report indicating that some clinical evidence of bilateral lumbar radiculopathy was found.  

Additionally, records of private chiropractic treatment by Dr. C. from January 2007 to January 2009 note pain in the legs caused by the Veteran's back disability.  In January 2007, the Veteran reported experiencing back pain for the past 15 years that radiated to the legs.  In September 2009, Dr. C. submitted a statement indicating that the Veteran had pain in the right and left glutes and hamstrings to the lateral aspect of the posterior knee that radiated to the lateral sides of the knees with flexion of the lumbar spine.  Extension caused pain to become more centralized, indicating a posterior disc and nerve root compression.  Dr. C. opined that the Veteran's, "chronic disc degeneration and disc compression is the source of his low back pain, leg pain, and severely decreased range of motion.  Also suspected is the possibility of central canal stenosis due to bilateral leg pain and pain while walking."

The foregoing evidence suggests, but does not establish, that the Veteran has bilateral lumbar radiculopathy, related to his service-connected back disability.

Given the discrepancy in findings reflected in the VA examinations and private treatment records, the originating agency should arrange for the Veteran to be afforded an additional VA examination to confirm or rule out the presence of lumbar radiculopathy.

As the claims file and Virtual VA file only include VA treatment records from the Columbia VAMC through December 2011, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Columbia VAMC for the time period from December 2011 to the present.  

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether the Veteran has lumbar radiculopathy.  Any indicated tests and studies, such as an EMG or NCV testing, should be performed.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

A diagnosis of lumbar radiculopathy should be made or ruled out.  If lumbar radiculopathy is diagnosed, the examiner should explain why the diagnosis was rendered.  If lumbar radiculopathy is not diagnosed, the examiner should explain why the diagnosis is not warranted.  If evidence of radiculopathy is not found at the time of the examination, the examiner should never the less determine whether lumbar radiculopathy has been present at any time during the period of the claim.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for a scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

